In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated August 27, 2004, the petitioner appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Ruchelsman, J.), dated April 3, 2008, as, upon reargument, granted that branch of the motion of Gulf Insurance Company which was to vacate the arbitration award to the extent of reducing it to the sum of $25,000, and, in effect, denied the petition.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Following a hearing, the arbitrator directed the respondent to pay the petitioner “the maximum available SUM coverage up to $750,000.” The Supreme Court correctly determined that the maximum available SUM coverage was $25,000. Accordingly, the Supreme Court, upon reargument, correctly granted that branch of the respondent’s motion which was to vacate the arbitration award to the extent of reducing it to the sum of $25,000, and, in effect, denied the petition. Fisher, J.P, Dillon, Covello and Dickerson, JJ., concur.